SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 Certification and Notice of Termination of Registration under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File ReportsUnder Sections 13 and 15(d) of the Securities Exchange Act of 1934. Commission File Number: 333-141533 GRANITE MASTER ISSUER PLC (Exact name of registrant as specified in its charter) Fifth Floor 100 Wood Street London EC2V 7EX, England +44 (0)20 7606 0643 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Commission File Number: 333-141533-02 GRANITE FINANCE TRUSTEES LIMITED (Exact name of registrant as specified in its charter) 22 Grenville Street St. Helier, Jersey JE4 8PX, Channel Islands +44 (0)1 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Commission File Number: 333-141533-01 GRANITE FINANCE FUNDING 2 LIMITED (Exact name of registrant as specified in its charter) Fifth Floor 100 Wood Street London EC2V 7EX, England +44 (0)20 7606 0643 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Granite Master Issuer plc, Series 2006-2, class A1, class A4, class B1, class B2, class M1, class M2 and classC1 notes Granite Master Issuer plc, Series 2006-3, class A1, class A3, class A4, class A7, class B1, class B2, class M1, class M2 and classC2 notes Granite Master Issuer plc, Series 2006-4, class A1, class A4, class A6, class B1, class M1, class M2, class C1 and classC2 notes (Title of each class of securities covered by this Form) Granite Master Issuer plc, Series 2007-1, class 1A1, class 2A1, class 3A1, class 4A1, class 1B1, class 2B1, class 1M1, class 2M1, class1C1 and class2C1 notes Granite Master Issuer plc, Series 2007-2, class 1A1, class 2A1, class 3A1, class 4A1, class 1B1, class 2B1, class 3B1, class 1M1, class 2M1 and class2C1 notes (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ¨ Rule 12h-3(b)(1)(i) ý Rule 12g-4(a)(1)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: Under 300 in respect of each class of securities covered by this Form 15 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. GRANITE MASTER ISSUER PLC By: L.D.C. Securitisation Director No. 1 Limited By: /s/ Sharon Martin Name:Sharon Martin Title:Director Date: February 4, 2008 GRANITE FINANCE FUNDING 2 LIMITED By: L.D.C. Securitisation Director No. 1 Limited By: /s/ Sharon Martin Name:Sharon Martin Title:Director Date: February 4, 2008 GRANITE FINANCE TRUSTEES LIMITED By: /s/ Dean Godwin Name:Dean Godwin Title:Director Date: February 4, 2008 3
